Name: 72/188/EEC: Commission Decision of 19 April 1972 authorizing the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands to approve for marketing reproductive material of Larix decidua Mill., satisfying less stringent requirements (Only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1972-05-14

 Avis juridique important|31972D018872/188/CEE: DÃ ©cision de la Commission, du 19 avril 1972, autorisant le Royaume de Belgique, la RÃ ©publique fÃ ©dÃ ©rale d'Allemagne, la RÃ ©publique franÃ §aise et le Royaume des Pays-Bas Ã admettre Ã la commercialisation des matÃ ©riels de reproduction de Larix decidua Mill., soumis Ã des exigences rÃ ©duites (Les textes en langues allemande, franÃ §aise et nÃ ©erlandaise sont les seuls faisant foi.) Journal officiel n ° L 112 du 14/05/1972 p. 0017+++++( 1 ) JO NO 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO NO L 48 DU 26 . 2 . 1969 , P . 12 . DECISION DE LA COMMISSION DU 19 AVRIL 1972 AUTORISANT LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION DE LARIX DECIDUA MILL . , SOUMIS A DES EXIGENCES REDUITES ( LES TEXTES EN LANGUES FRANCAIS , ALLEMANDE ET NEERLANDAISE SONT LES SEULS FAISANT FOI ) ( 72/188/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LES DEMANDES PRESENTEES PAR LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET PAR LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE LA PRODUCTION DES MATERIELS DE REPRODUCTION DE LARIX DECIDUA MILL . , REPONDANT AUX EXIGENCES DE LA DIRECTIVE PRECITEE EST , DANS LA COMMUNAUTE , NOTOIREMENT DEFICITAIRE ; CONSIDERANT QU'AUCUN PAYS TIERS N'EST EN MESURE DE PRODUIRE EN QUANTITE SUFFISANTE DES MATERIELS DE REPRODUCTION DE L'ESPECE SUSMENTIONNEE , PRESENTANT LES MEMES GARANTIES QUE LES MATERIELS DE REPRODUCTION PRODUITS DANS LA COMMUNAUTE ET REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE , ET QU'IL CONVIENT DES LORS , D'ADMETTRE PROVISOIREMENT A LA COMMERCIALISATION DES SEMENCES SOUMISES A DES EXIGENCES REDUITES ; CONSIDERANT QUE L'AUTORISATION CONCERNE LES QUATRE ETATS MEMBRES PRECITES ET DES SEMENCES D'UNE MEME ESPECE ; QU'IL CONVIENT DES LORS D'AUTORISER CHACUN DE CES ETATS MEMBRES A ADMETTRE , EN OUTRE , A LA COMMERCIALISATION SUR SON TERRITOIRE LES SEMENCES SOUMISES A DES EXIGENCES REDUITES , AINSI QUE LES PLANTS QUI EN SONT ISSUS , AYANT FAIT L'OBJET D'UNE AUTORISATION DE COMMERCIALISATION DANS LES TROIS AUTRES ETATS MEMBRES EN VERTU DE LA PRESENTE DECISION ; QU'UNE TELLE MESURE EST DE NATURE A PERMETTRE LES ECHANGES INTRACOMMUNAUTAIRES DES MATERIELS DE REPRODUCTION CONCERNES ET A SATISFAIRE PLUS EXACTEMENT LES BESOINS RESPECTIFS DES ETATS MEMBRES CONCERNES ; CONSIDERANT QUE , POUR ASSURER L'IDENTITE DES SEMENCES ADMISES , CELLES-CI DOIVENT APPARTENIR A LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE , EN APPLICATION ; CONSIDERANT QUE , DANS LA MESURE OU IL N'EST PAS FAIT APPLICATION SUR LE LIEU DE PROVENANCE DU SYSTEME DE L'OCDE , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT AUTORISES A ADMETTRE A LA COMMERCIALISATION , SUR LEUR TERRITOIRE : - LA BELGIQUE , 100 KG AU MAXIMUM , - L'ALLEMAGNE , 100 KG AU MAXIMUM , - LA FRANCE , 500 KG AU MAXIMUM , - LES PAYS-BAS , 100 KG AU MAXIMUM DE SEMENCES DE LARIX DECIDUA MILL . , RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 EN AUTRICHE , POLOGNE OU TCHECOSLOVAQUIE . 2 . LES AUTORISATIONS VISEES AU PARAGRAPHE 1 SONT SUBORDONNEES A LA FOURNITURE DES JUSTIFICATIONS PREVUES A L'ARTICLE 2 , EN CE QUI CONCERNE LE LIEU DE PROVENANCE ET L'ALTITUDE OU LES SEMENCES ONT ETE RECOLTEES . 3 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 2 1 . LES JUSTIFICATIONS PRESCRITES A L'ARTICLE 1ER PARAGRAPHE 2 SONT CONSIDEREES COMME FOURNIES S'IL S'AGIT DE SEMENCES DE LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE POUR LE CONTROLE DES MATERIELS FORESTIERS DE REPRODUCTION DESTINES AU COMMERCE INTERNATIONAL , DU 30 MAI 1967 . 2 . S'IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME OCDE CITE AU PARAGRAPHE 1 , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES . ARTICLE 3 1 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE DES SEMENCES DE LARIX DECIDUA MILL . , QUI ONT ETE ADMISES A LA COMMERCIALISATION DANS UN AUTRE DES QUATRE ETATS MEMBRE , AU TITRE DE LA PRESENTE DECISION . 2 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE DES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 4 LES AUTORISATIONS PREVUES A L'ARTICLE 1ER PARAGRAPHE 1 ET A L'ARTICLE 3 PARAGRAPHE 1 EXPIRENT LE 31 DECEMBRE 1979 . ARTICLE 5 LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS COMMUNIQUENT A LA COMMISSION , AVANT LE 31 JANVIER DE CHAQUE ANNEE , LES QUANTITES DE SEMENCES SOUMISES A DES EXIGENCES REDUITES QUI ONT ETE ADMISES A LA COMMERCIALISATION SUR LEUR TERRITOIRE AU COURS DE L'ANNEE PRECEDENTE , AU TITRE DE LA PRESENTE DECISION . LA COMMISSION INFORME LES AUTRES ETATS MEMBRES . ARTICLE 6 LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 19 AVRIL 1972 . PAR LA COMMISSION LE PRESIDENT S . L . MANSHOLT